DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
   
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 06/05/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

    EXAMINER’S AMENDMENT
3. 	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

4.	Authorization for this examiner’s amendment was given in a telephone interview with Jeff Limon on June 8, 2022.

Please amend the applicant as follows:

5.	Claims 1, 3, 6-7, 9-10, 12, 16-19 have been amended.
6.	Claims 2, 15 have been canceled.

Claim 1, (Currently Amended) A method comprising:
receiving, at a server coupled to a network, a first signal indicating that a subscriber has initiated an electronic transaction;
accessing one or more data stores to determine whether a subscriber account identifier corresponding to the subscriber has recently been transferred from a first communication services carrier to a second communication services carrier;
electronically determining whether the transfer corresponds to a porting event initiated by the subscriber or corresponds to a porting event initiated by the first communication services carrier or by the second communication services carrier; and
generating at least a second signal by the server coupled to the network,
wherein the at least the second signal represents one of: 
		[[the]] authentication[[, or]]; and
		the authentication,
wherein the porting event initiated by the subscriber corresponds to a request by the subscriber to port the subscriber account identifier from the first communication services carrier to the second communication services carrier.  


Claim 3, (Currently Amended) The method of claim 1, wherein the electronic transaction corresponds to a transaction that provides access to privileged content and wherein the denial corresponds to denying 

Claim 6, (Currently Amended) The method of claim 1, further comprising requesting, by the server coupled to the network, one or more additional parameters from the subscriber, after generating the at least the second signal representing the denial of the authentication
	
Claim 7, (Currently Amended) The method of claim 6, further comprising generating an authentication 

Claim 9, (Currently Amended) The method of claim 1, wherein the at least the second signal representing the denial of the authentication

Claim 10, (Currently Amended) The method of claim 1, wherein the at least the second signal representing the denial of the authentication

Claim 12, (Currently Amended) A server, comprising:
at least one processor communicatively coupled to at least one memory to:
initiate reception, from a communications network, of at least a first signal to indicate that a subscriber of a mobile communication services carrier has initiated an electronic transaction;
detect, via accessing one or more data stores, an occurrence of a recent transfer of a subscriber account identifier;
determine, responsive to detecting the recent transfer, whether the recent transfer corresponds to one of: a porting event initiated by a subscriber; and a porting 
transmit at least a second signal on the communications network, the at least the second signal to indicate a status of authenticationone of: the recent transfer corresponding ; and [[or]] the recent transfer corresponding ,  
wherein the porting event initiated by the communication services carrier corresponds to a transfer of the subscriber account identifier from a first communication services carrier to a second communication services carrier.

Claim 16, (Currently Amended) The server of claim 12, wherein the at least the second signal is to indicate authentication

Claim 17, (Currently Amended) The server of claim 12, wherein the at least the second signal is to indicate denial of authentication

Claim 18, (Currently Amended) An article comprising:
a non-transitory storage medium having instructions stored thereon executable by a special-purpose computing platform to: 
initiate reception, from a communications network, of at least a first signal to indicate that a subscriber has initiated an electronic transaction;
detect, via accessing one or more data stores, an occurrence of a recent transfer of a subscriber account identifier;
determine, responsive to detecting the recent transfer, whether the recent transfer corresponds to one of: a porting event initiated by a subscriber; and a porting 
transmit an approval signal on the communications network, the approval signal to indicate authenticationtransaction based, at least in part, on a determination that the recent transfer corresponds to the porting event being initiated by the subscriber,
wherein the porting event initiated by the communication services carrier corresponds to a transfer of the subscriber account identifier from a first communication services carrier to a second communication services carrier.

Claim 19, (Currently Amended) The article of claim 18, wherein the executable instructions are additionally to:
transmit, on the communications network, a signal representing denial of authentication


Allowable Subject Matter
7.	Claims 1, 3-14, 16-21 are allowed.
8.        The following is an examiner’s statement of reasons for allowance:
With respect to claims 1, 12, and 18, according to applicant remarks or arguments filed on 05/06/2022, and further examiner's amendment attached hereto.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T VU whose telephone number is 
(571)272-8131.  The examiner can normally be reached on 8:00AM to 6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles N. Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL T VU/
Primary Examiner, Art Unit 2641